                                          Case 4:21-cv-02288-PJH Document 10 Filed 07/30/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE HAMILTON,                                Case No. 21-cv-02288-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL
                                                v.
                                   9
                                                                                         Re: Dkt. Nos. 2, 9
                                  10     KATHLEEN ALLISON, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner proceeding pro se, filed a civil action. Plaintiff was sent a

                                  14   notice that he had not paid the filing fee or submitted a complete application for leave to

                                  15   proceed in forma pauperis (“IFP”). Plaintiff has been provided an extension and

                                  16   additional time, but he has not paid the fee or filed a complete application to proceed IFP.

                                  17   The case is DISMISSED without prejudice. To proceed with this action, plaintiff must pay

                                  18   the filing fee or file an application to proceed IFP and submit a brief motion to reopen the

                                  19   case. The pending motions (Docket Nos. 2, 9) are DISMISSED as moot.

                                  20          IT IS SO ORDERED.

                                  21   Dated: July 30, 2021

                                  22

                                  23                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  24                                                             United States District Judge
                                  25

                                  26

                                  27

                                  28
